108 F.3d 339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert STURGIS, Petitioner-Appellant,v.Peggy L. KERNAN, Warden, Respondent-Appellee.
No. 96-15019.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 13, 1997.Decided Feb. 20, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
The Court has thoroughly reviewed and considered the briefs and record in the case, as well as the oral argument of the parties.  Based on that examination and analysis, the Court affirms the judgment of the district court for the reasons set forth in the Magistrate Judge John F. Moulds' Order and Findings dated October 12, 1995.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3